 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
         DOUGLAS E GALLAGHER,                              CASE NO. C16-5088RBL
 9
                                Plaintiff,                 ORDER ON MOTION FOR
10              v.                                         RECONSIDERATION

11       WASHINGTON STATE
         DEPARTMENT OF CORRECTIONS,
12       et al.,

13                              Defendants.

14
            THIS MATTER is before the Court on Defendants’ Motion for Reconsideration [Dkt. #
15
     132] of the Court’s Order [Dkt. # 131] regarding Gallagher’s Motion to Exclude [Dkt. # 84].
16
     Gallagher asked the Court to exclude the expert testimony of Gallagher’s treating medical
17
     providers1, who are also defendants, because they did not prepare expert reports under Fed. R.
18
     Civ. P. 26(a)(2)(B). Gallagher specifically objected to the defendant treaters opining that the care
19
     each provided to him was medically appropriate and consistent with the Offender Health Plan
20

21
     1
      The expert opinion testimony of three such treating defendants is at issue: Doctors Fetroe and
22
     Johnson and ARNP Kroha. PA-C Peterson treated Gallagher but is not a defendant. Defendants
     have agreed not to call Dr. Aurich as an expert. It is unclear whether each physician proposes to
23
     opine only that he or she personally was not deliberately indifferent, or whether each intends to
     opine that none of them were deliberately indifferent.
24

     ORDER ON MOTION FOR RECONSIDERATION
     -1
 1   and with the Eighth Amendment; i.e. that each was not deliberately indifferent to Gallagher’s

 2   serious medical needs. The Court disagreed with the Magistrate Judge on that point2 and its

 3   Order was intended to preclude such testimony.

 4          The Defendants seek reconsideration or clarification. They argue3 that the Rules do not

 5   require a treating physician to provide an expert report, that no cases so hold, and that requiring a

 6   report from a party would jeopardize (under Rule 26(b)(4)) a defendant treating doctor’s

 7   attorney-client privilege.

 8          The parties seem to agree that a treating physician is only exempt from Rule

 9   26(a)(2)(B)’s written report requirement to the extent that his opinions were formed during the

10   course of treatment. Goodman v. Staples the Superstore LLC, 644 F.3d 817, 826 (9th Cir. 2011)

11   (emphasis added). Goodman involved treating physicians the plaintiff later retained to provide

12   expert testimony; they were not defendants. Because they formed some of their opinions after the

13   treatment, they were required to produce a report.

14          The defendants’ argument pre-supposes that their proffered opinions were formed during

15   their treatment of Gallagher. But Gallagher argues, persuasively, that none of his medical records

16   reflect any legal conclusion; it would indeed be unusual for a treating physician to form an

17   opinion about the constitutionality of his conduct unless and until his incarcerated patient

18

19   2
      The Order adopted in part and declined to adopt in part the Magistrate Judge’s Report and
     Recommendation on several topics. [Dkt. # 127]. The other parts of the Order are not at issue.
20   3
       Defendants also argue that Gallagher’s motion was limited to the summary judgment context,
     and that even granting the motion to strike would not preclude that testimony at trial. The
21
     Magistrate’s Recommendation was so limited, but it recognized that this Court would ultimately
     address the opinions’ admissibility. [Dkt # 127 at 7]. Gallagher effectively argues that is a
22
     distinction without a meaningful difference, and the context of the underlying briefing suggests
     that Gallagher’s argument was not so limited. In any event, the admissibility of the treating
23
     physicians’ opinions about their compliance with the Eight Amendment has now been
     sufficiently raised and thoroughly briefed.
24

     ORDER ON MOTION FOR RECONSIDERATION
     -2
 1   claimed that that his care was constitutionally deficient. As the Magistrate Judge accurately

 2   articulated, the treater’s opinions typically involve examination, diagnosis, treatment, prognosis,

 3   and, sometimes, causation. See Dkt. # 127 at 10, citing Piper v. Harnschfeger, 170 F.R.D. 173

 4   (D. Nev. 1997). But where the expert’s opinions exceed the ordinary care of the patient, they go

 5   beyond the scope of a treating physicians testimony, and the exception does not apply. Goodman

 6   at 819 (a report is required “when a treating physician morphs into a witness hired to render

 7   expert opinions that go beyond the usual scope of a treating doctor’s testimony.”). This reasoning

 8   applies with equal force when the treating expert was not hired to give the opinion, but is instead

 9   a defendant with an even bigger stake in giving it.

10          The treating defendants are free to testify about their treatment and the opinions the

11   formed during its course. They are simply precluded form opining about things—the

12   constitutionality of their conduct being the major one—that they did not develop during the

13   course of that treatment.

14          This conclusion is bolstered by the fact that the opinion concerns the ultimate question

15   for the jury: did Gallagher’s medical treatment violate the Eight Amendment? Fed. R. Ev. 704

16   somewhat unhelpfully provides that an opinion on an ultimate issue is not automatically

17   objectionable, which is not to say that it is necessarily admissible. In any event, it has long been

18   this Court’s practice to preclude an expert in, for example, an excessive force case from opining

19   that the defendant officer’s conduct was (or was not) a violation of the Fourth Amendment.

20   //

21   //

22   //

23

24

     ORDER ON MOTION FOR RECONSIDERATION
     -3
 1          The Motion for Reconsideration is DENIED. If and to the extent this Order Clarifies the

 2   Court’s prior ruling and its reasoning, the Motion to Clarify is Granted.

 3          IT IS SO ORDERED.

 4          Dated this 11th day of July, 2019.

 5

 6                                                        A
                                                          Ronald B. Leighton
 7                                                        United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON MOTION FOR RECONSIDERATION
     -4
